Citation Nr: 0634247	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than May 23, 2002 
for the grant of service connection for mixed bipolar 
disorder with post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and her spouse




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1976 to February 1978.

Procedural history

Service connection for mixed bipolar disorder was granted at 
100 percent disabling, effective May 23, 2002, in a May 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Denver, Colorado (the RO).  [Some of the 
rating decisions noted in the findings of fact in this 
decision were rendered by the RO in Albuquerque, New Mexico.  
Between the dates of the contested rating decisions, the 
veteran moved from New Mexico to Colorado; the Denver RO now 
has jurisdiction over the veteran's claim.]

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2003 rating decision that 
continued the May 23, 2002 effective date of compensation for 
the veteran's service-connected mixed bipolar disorder.  The 
veteran filed a notice of disagreement in regard to the July 
2003 rating decision.  She requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claim and confirmed the RO's findings in a December 2004 
statement of the case (SOC).  The appeal was perfected with 
the timely submission of the veteran's substantive appeal (VA 
Form 9) in January 2005.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the Denver RO in September 
2005.  The transcript of the hearing is associated with the 
veteran's VA claims folder.
FINDINGS OF FACT

1.  The Board denied the veteran's claim to reopen a 
previously-denied claim of entitlement to service connection 
for an acquired psychiatric disorder in January 1986.

2.  The veteran filed to reopen her previously-denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder in August 1989.  In an August 1989 
decision, the RO denied reopening the veteran's claim.  The 
veteran was sent a letter dated September 6, 1989 informing 
her of that decision and of her appellate rights.  She did 
not appeal that decision.

3.  The veteran again attempted to reopen her claim for 
entitlement to service connection for an acquired psychiatric 
disorder in September 1989.  In a November 1989 decision, the 
RO denied reopening the veteran's claim.  The veteran was 
sent a letter dated November 8, 1989 informing her of that 
decision and of her appellate rights.  She did not appeal 
that decision.

4.  A claim by the veteran to reopen the previously-denied 
claim of entitlement to service connection for an acquired 
psychiatric disorder was received on May 23, 2002.


CONCLUSIONS OF LAW

1.  The January 1986 Board decision denying the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006).

2.  The August 1989 and November 1989 RO decisions denying 
the reopening of the claim of entitlement to service 
connection for an acquired psychiatric disorder are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).

3.  The criteria for an effective date earlier than May 23, 
2002 for the grant of service connection for mixed bipolar 
disorder with PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes a duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also obligates VA with respect to 
a duty to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
Board must ensure that the applicable procedural standards 
have been met before reaching the merits of the appeal.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA must inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having reviewed the record, the Board has concluded 
that the notice requirements of the VCAA have been satisfied 
with respect to the issue on appeal.  The veteran was 
informed of VA's duty to assist her in the development of her 
claim in a letter dated July 19, 2002, whereby the veteran 
was advised of the provisions of the VCAA.   Moreover, the 
veteran was provided notice as to effective date requirements 
pursuant to 38 C.F.R. § 3.156 in the December 2004 SOC.  
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).

In short, the record indicates that the veteran received 
appropriate VCAA notice.  In any event, the outcome of the 
veteran's appeal as to this earlier effective date issue in 
this case hinges largely on evidence that is already in the 
file.  The veteran has not indicated there is any outstanding 
evidence relevant to this claim.  No amount of additional 
evidentiary development would change the outcome of this 
case; therefore the Board finds the VCAA's duty to notify is 
inapplicable to this case.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice is not required where 
there is no reasonable possibility that additional 
development will aid the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.  
In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter, 
including her testimony at the Denver RO in September 2005.  
Since the issue has been properly developed for appellate 
purposes, the Board will proceed to a decision on the merits.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).

The effective date for an award of service connection 
established on the basis of new and material evidence 
"received after final disallowance" or on the basis of a 
"reopened claim" under 38 C.F.R. § 3.157, as in this case, 
shall be the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) and (r) 
(2006).



Finality

In general, decisions by the Board are final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2006).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2006).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2006).  The term "claim" or "application" means 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2006).



Factual background

The veteran's original claim of entitlement to service 
connection for an acquired psychiatric disorder was denied by 
the Albuquerque RO in August 1978.  She filed a number of 
claims to reopen, which were denied by the RO and upheld by 
the Board in May 1982.  

The veteran subsequently attempted to reopen her previously-
denied claim of entitlement to service connection for an 
acquired psychiatric disorder, but it was ultimately denied 
by the Board in a January 1986 decision.

In August 1989, the veteran again filed to reopen her 
previously-denied claim of entitlement to service connection 
for an acquired psychiatric disorder.  In an August 1989 
decision, the Albuquerque RO denied the reopening of the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  The veteran was sent a letter 
dated September 6, 1989 informing her of that decision and of 
her appellate rights.  She did not appeal that decision. 

The veteran again filed to reopen her previously-denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder in September 1989.  In a November 1989 
decision, the Albuquerque RO denied the claim.  On November 
8, 1989, the veteran was informed of that decision and 
received a copy thereof, as well as information concerning 
her appellate rights.  She did not disagree with that 
decision.

[The veteran subsequently moved from New Mexico to Colorado; 
as noted in the Introduction, the Denver RO now has 
jurisdiction over the veteran's claim.]

The veteran filed a claim alleging clear and unmistakable 
error (or CUE) with the May 1982 and January 1986 Board 
decisions.  The CUE claim was denied by the Board in 
September 2000.  The veteran asked for reconsideration of the 
September 2000 decision, which the Board denied in May 2001.  
The Court of Appeals for Veterans Claims (Court) declined 
jurisdiction over the matter in November 2001 because the 
veteran failed did not perfect a timely appeal to the Court.

In a statement received by the Denver RO on May 23, 2002, the 
veteran requested that her claim for entitlement to service 
connection for an acquired psychiatric disorder be reopened.  
Service connection for mixed bipolar disorder (and eventually 
PTSD) was subsequently granted, and a 100 percent disability 
rating was assigned, effective May 23, 2002.  The veteran has 
appealed the effective date. 

Analysis

The most recent unappealed and therefore final denial of 
service connection for an acquired psychiatric disorder was 
in November 1989.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).  The record reflects that 
following the November 8, 1989 RO rating decision, a reopened 
claim for service connection for PTSD was received on May 23, 
2002.  The RO has established service connection from May 23, 
2002, based on the veteran's correspondence of that date 
asking to reopen her claim.  See 38 C.F.R. §§ 3.155, 3.400(r) 
(2006).

The Board's inquiry is thus focused on the period after 
November 1989, including whether a request to reopen the 
previously-denied claim of entitlement to service connection 
for an acquired psychiatric disorder was filed after that 
date.  This was the date of the last final RO decision as to 
the issue of the veteran's entitlement to service connection 
for an acquired psychiatric disorder before the current 
effective date of the award in question, May 23, 2002.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the 
Board must look at all communications that can be interpreted 
as a claim, formal or informal, for VA benefits].  

After review of the record, the Board has not identified any 
communication or medical report that could be reasonably 
interpreted as a claim to reopen the veteran's previously-
denied claim of entitlement to service connection for an 
acquired psychiatric disorder after November 1989 and prior 
to the May 23, 2002 request to reopen the claim.  

The correspondence from the veteran to the RO during this 
time period consists of statements concerning the unrelated 
issue of entitlement to educational benefits, a Congressional 
inquiry, a notice of address change from the veteran, VA 
outpatient records, and a claim of clear and unmistakable 
error (CUE) in the May 1982 and January 1986 Board decisions.  
The Board will address each in turn.  

With respect to the veteran's statements regarding 
entitlement to educational benefits and notice of change of 
address, this correspondence cannot be construed as an 
attempt to reopen his previously denied claim of entitlement 
to service connection for an acquired psychiatric disorder.  
Although statements from claimants must be liberally 
construed, see EF v. Derwinski, 1 Vet. App. 324, 326 (1991), 
the Board is not required to conjure up issues that were not 
raised by the appellant.  See Brannon v. West, 12 Vet. App. 
32 (1998).  

On September 19, 1991, the RO received a statement from a 
congressman asking: "isn't she eligible for service-
connected disability benefits?"  The Board finds that this 
statement does not amount to an informal claim, as it does 
not mention that the veteran intended to reopen her claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  Moreover, the RO responded to the inquiry that 
same month, informing the congressman as to the procedural 
history of the veteran's psychiatric claim and stating that 
the veteran needed to submit new and material evidence to 
reopen the claim.  However, she did not do so.  Accordingly, 
the Board finds this congressional inquiry, followed by RO 
notification as to the veteran's requirements to reopen her 
claim and her lack of response, may not be construed as an 
informal claim to reopen her previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  See Brannon, supra.  Moreover, even if the Board 
were to construe this statement as an informal claim, the 
veteran would have had to have filed a formal claim within a 
year of that time to establish an earlier effective date.  
See 38 C.F.R. § 3.155 (2006).  The veteran did not submit a 
formal claim for benefits within the requisite one-year time 
period.  

With respect to the VA outpatient treatment records, though 
these records note that the veteran had psychiatric problems, 
no record demonstrates her intent to file a claim for 
benefits from VA.  See 38 C.F.R. § 3.155 (2006); see also 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [a claim must 
identify the benefit sought].  

Finally, with respect to the veteran's correspondence 
concerning CUE in the May 1982 and January 1986 Board 
decisions, such correspondence does not amount to a claim to 
reopen.  CUE claims are completely different claims that 
concern error in prior decisions.  See 38 C.F.R. § 3.104(a) 
(2006).   

Thus, the earliest effective date available by law is May 23, 
2002, the date of the veteran's claim to reopen her 
previously-denied claim of entitlement to service connection 
for an acquired psychiatric disorder.  That date is in fact 
the effective date which has been assigned by the RO.

The veteran has made various contentions that her mental 
incompetency prevented her from properly appealing past 
decisions.  See, e.g., the September 2005 hearing transcript, 
pages 4-5; see also the January 2005 substantive appeal.  In 
part, time limits within which claimants are required to act 
to perfect a claim or challenge an adverse VA decision may be 
extended for good cause shown.  38 C.F.R. § 3.109(a) (2006).  
However, the veteran has not submitted any medical evidence 
to indicate that she was mentally incapable of handling her 
affairs after the 1989 RO decisions, for example.  

To the extent that the veteran contends that she was mentally 
incapable of handling her affairs, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by her are not competent 
medical evidence and do not serve to establish she was 
mentally incapable from a medical standpoint of filing a 
claim for benefits. 

As to other evidence of incapacity, records in the claims 
folder show that the veteran was capable and in fact did 
prosecute her VA affairs between 1989 and 2002.  
Specifically, she submitted a number of documents concerning 
her educational benefits and the aforementioned CUE claims 
during this time.  The information and statements submitted 
between 1989 and 2002 with respect to educational benefits 
and CUE claims not demonstrative of mental incapacity at that 
time and are more probative than the veteran's recent 
statements of past incapacity.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence]. 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of evidence in the context of 
the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, the Board finds the 
veteran's statements to the effect that she was mentally 
incompetent or unable to handle her claim for entitlement 
service connection for an acquired psychiatric disorder in 
the 1980s, made as it is in connection with a claim for 
monetary benefits from the government, to be outweighed by 
contemporaneous evidence.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].

In summary, based upon review of the evidence on file, and 
for reasons and bases expressed above, the Board finds that 
the currently assigned effective date of May 23, 2002 is the 
earliest effective date assignable for service connection for 
mixed bipolar disorder with PTSD as a matter of law.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  The 
benefit sought on appeal is accordingly denied.

Additional comments

To some extent, the veteran also appears to be raising 
arguments in equity, in that she contends that it is 
essentially unfair to deny an earlier effective date for the 
grant of service connection for mixed bipolar disorder with 
PTSD because her psychiatric disability was present over the 
years since service.  The Board appreciates the veteran's 
contentions in this regard.  Setting aside whether this is in 
fact a correct assertion, however, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been 
observed that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress.  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  The Board has decided this case based on its 
application of this law to the pertinent facts.

The veteran has also expressed dissatisfaction with prior 
rating decisions of record.  The issue of CUE in the May 1982 
and January 1986 Board decisions has already been finally 
determined by the Board as detailed above.  The Board does 
not view the veteran's contentions as being sufficient to 
raise a claim of clear and unmistakable error (CUE) in the 
August 1989 or November 1989 RO decisions.  Any claim of CUE 
must be pled with specificity.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000), aff'd sub nom. Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002).   If the veteran in fact wishes to 
file a specific CUE claim as to the August 1989 or November 
1989 RO decisions, for instance, she and her representative 
are referred to 38 C.F.R. § 3.105(a) (2006). 

Finally, the veteran has argued that she filed a timely 
appeal as to the Board's denial finding that there was no CUE 
in the May 1982 and January 1986 Board decisions.  See the 
September 2003 notice of disagreement.  As detailed above, 
the Court has made a final determination as to this matter in 
November 2001.  
See 38 U.S.C.A. § 7266 (West 2002).


ORDER

Entitlement to an effective date earlier than May 23, 2002 
for the grant of service connection for mixed bipolar 
disorder with PTSD is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


